Title: To Thomas Jefferson from George Washington, 1 December 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Philada 1st. Dec 1793.

Is there no clue to Mr. Morris’ meaning respecting Monsr. Merlino? The next paragraph of his letter is enigmatical to me, from the want of my recollecting perfectly the subjects alluded to. What are the orders given him which he will implicitly obey, and which were, according to his account, received so very opportunely? Has not a letter of his of subsequent date to that laid before me yesterday, acknowledged the receipt of the Plans of the Federal City.
There can be no doubt since the information which has come to hand from our Ministers at Paris and London of the propriety of changing the expression of the Message as it respects the Acts of France. And if any bad consequences (which I declare I see no cause to apprehend) are likely to flow from a public communication of matters relative to G. Britain it might be well to revise the thing again in your own mind, before it is sent in;—especially as the Secretary of the Treasury has, more than once declared, and has offered to discuss and prove, that we receive more substantial benefits (favors are beside the question with any of them, because they are not intended as such) from British regulations with respect to the Commerce of this Country than we do from those of France; antecedant I mean, to those of very recent date. We should be very cautious if this be the case not to advance any thing that may recoil; or take ground we cannot maintain well. Yours always

Go: Washington

 
